Citation Nr: 1725896	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-39 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to January 1988.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for sleep apnea.

Service treatment records are silent as to any complaints of, or treatment for, sleep problems.  Post-service treatment records reflect that the Veteran was diagnosed with sleep apnea around 2008 and has continued to seek treatment for the disorder since that time.  In his March 2015 notice of disagreement, the Veteran reported that he had started snoring in service and had experienced multiple episodes during the night in which he would stop breathing.  He reported that he was finally diagnosed with sleep apnea in April 1995 when he completed a sleep test.  In a statement received in March 2015, the Veteran's former wife reported that she recalled the Veteran's loud snoring most nights after he returned from deployment to the Philippines.  She noted that she was unable to sleep most nights because of the loud snoring and some nights she would have to shake the Veteran because he would stop breathing.  She estimated that his sleep disorder had started around 1966. In a similar statement received in March 2015, the Veteran's current spouse indicated that she had "observed and been subjected to" the Veteran's loud snoring since 1985.

Despite the statements from the Veteran and his former and current spouses attesting to him first developing snoring and other problems with sleep in service that have continued to the present, the Veteran has not yet been provided with a VA examination concerning his claimed sleep apnea.  The Board finds that a VA compensation examination and medical opinion are critical to the claim and should be obtained.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for his sleep apnea.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.

2.  Following the development in Remand paragraph 1, arrange for the Veteran to undergo VA examination to determine the nature and etiology of his sleep apnea and its relationship, if any, to the Veteran's military service.  

Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise causally related to his service.  

All opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




